Name: Commission Regulation (EEC) No 281/81 of 30 January 1981 amending Regulation (EEC) No 2123/80 suspending imports of frozen squid (Loligo spp)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/24 Official journal of the European Communities 2. 2. 81 COMMISSION REGULATION (EEC) No 281/81 of 30 January 1981 amendbg Regulation (EEC) No 2123/80 suspending imports of frozen squid (Loligo spp) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas by Commission Regulation (EEC) No 279/81 (4) the reference prices applicable until 31 December 1981 have been fixed and the * Annex to Regulation (EEC) No 2123/80 should therefore he adjusted oi\ the basis of the changes made in the level of the reference prices; , Whereas the measures-- provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ( 1), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the third subparagraph of Article 19 (6) thereof. Whereas by Commission Regulation (EEC) No 2123 /80 ( 3), imports of frozen squid (Loligo spp) into Italy were suspended indefinitely; HAS ADOPTED THIS REGULATION: Article 1 Hie Annex to Regulation (EEC) No 2123/80 is amended as follows: ¢CCT j Reference heading Description price No (ECU / tonne) 03.03 B IV a) 1 Squid: 1731 ' J ex aa) Loligo spp Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 30 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission &lt; ») OJ No L 20, 28 . I. 1976, p. 1 . (*) Oj No L 359, 31 . 12. 1980, p. 13 . (3) OJ No L 206, 8. 8. 1980, p. 27. (4) See page 20 of this Official journal.